MOTION TO REHEAR.
Upon motion to rehear,
T. M. Jones, Special J.,
said:
We have had before us the application for a. rehearing in this case, and a majority of the court adheres to the opinion which they have heretofore announced.
We do not deem it necessary to review the argument, or .cite any additional authorities in support of the conclusion which we reached. Our opinion was based upon a solemn judicial construction of the contract of North Carolina, as to the grant of the two hundred and forty acres of land, in which the lots were sought to be taxed are located. That decision, in clear and unmistakable language, held that these *630lots' were exempt from all taxation for ninety-nine-years, from the passage of the act of 1785, “ into whose hands soever they might pass.” That this decision had been acquiesced in by the State, county and city, for nearly half of a century. That the citizens retying upon, and having a right to rely upon this decision made by the Supreme Court of their own State, was a correct construction of the contract, had invested their capital in the purchase and improvement of the lots embraced within this two hundred and forty acre grant — they believed, and had a right to believe,, that this construction of the statute of contract holding these lots to be exempt from taxation for ninety-nine years, formed a part of the statute or contract,, and their rights having rested under it, no future Legislature, or even a Constitutional Convention, could impair those rights. Now to hold these lots, in the face, of the decision of 1836, and the acquiescence of the State, county and city, ever since, not only for taxes for. the present year, but for back taxes for over ninety years, if the Legislature of the State chose to enforce this collection, and which would be a complete confiscation of all of their lots, we hold would not only be unjust and a great wrong, but a violation of' law and well settled principles of law. The exemption only extends for ninety-nine years from the passage of the statute of 1785, and only to those lots embraced within this two hundred and forty acre grant. This was the decision in 1836, and this is our decision now.
The application for a rehearing will be declined,, and the petition dismissed.